PD-0478-15
                            PD-0478-15                               COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 4/29/2015 4:50:31 PM
                                                                        Accepted 5/1/2015 9:35:20 AM
                                                                                       ABEL ACOSTA
                           PDR NO. ________________                                            CLERK

                    IN THE COURT OF CRIMINAL APPEALS
                             AT AUSTIN, TEXAS

                         LISA ANN BARFIELD, Appellant

May 1, 2015                              VS.

                         THE STATE OF TEXAS, Appellee

              The Fourteenth Court of Appeals Case No. 14-13-00518-CR

              APPELLANT’S MOTION FOR EXTENSION OF TIME
              TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       COMES NOW, LISA ANN BARFIELD, Appellant in the above-styled and

numbered cause, by and through her Counsel of Record, BRITTANY CARROLL

LACAYO, and files this her Motion to Extend to File a Petition for Discretionary

Review and in support thereof would show this Court the following:

                                          I.

       Appellant was convicted of Driving While Intoxicated. The Fourteenth Court

of Appeals affirmed the conviction in an opinion filed April 2, 2015. Petitioner did

not file a Motion for Rehearing. Appellant’s Petition for Discretionary Review is

currently due to be filed by May 4, 2015. This is Appellant’s first request for an

extension of time. Appellant requests an extension of forty-five (45) days to file the

petition.
       Undersigned counsel was retained and filed an appearance of counsel at the

time of filing this motion for extension of time. Counsel has had insufficient time to

prepare a petition. For this reason, counsel requests this extension of time to prepare

and file her petition.

                                          II.

       This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s Petition for

Discretionary Review.     Appellant moves this Court for an order granting an

extension of forty-five (45) days, or until June 18, 2015 for Appellant to submit the

Petition for Discretionary Review in this case.

       WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

for an order granting an extension of forty-five (45) days, for Appellant to submit

the Petition For Discretionary Review in this case.

                                                Respectfully submitted,

                                                /s/ Brittany Carroll Lacayo
                                                BRITTANY CARROLL LACAYO
                                                TBA No. 24067105
                                                212 Stratford St.
                                                Houston, Texas 77006
                                                Telephone: (713) 504-0506
                                                Facsimile: (832) 442-5033
                                                Email: Brittany@bcllawfirm.com

                                                COUNSEL FOR APPELLANT,
                                                LISA ANN BARFIELD
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Petition For Discretionary Review was

served via hand delivery to the Harris County District Attorney’s Office, Appellate

Division, 1201 Franklin St., Houston, Texas 77002.


                                             /s/ Brittany Carroll Lacayo
                                             BRITTANY CARROLL LACAYO
                           PDR NO. ________________

                   IN THE COURT OF CRIMINAL APPEALS
                            AT AUSTIN, TEXAS

                        LISA ANN BARFIELD, Appellant

                                        VS.

                        THE STATE OF TEXAS, Appellee

                                      ORDER

      It is the order of this Court that the foregoing Motion for Extension of Time to

File Appellant’s Petition for Discretionary Review is GRANTED, and the deadline

for filing Appellant’s Petition for Discretionary Review is extended to

______________, 201__.

      SIGNED this the _____ day of _______________, 201__.



                                       ____________________________________
                                       JUDGE PRESIDING